DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 07/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 29 is objected to because of the following informalities:  The “9.” for the claim between Claim 28 and Claim 30 should read “29.”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20, 22-23, and 25, respectively, of U.S. Patent No. 11,401,817 in view of Slavens (US Publication No: 2016/0177740).  Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
FOR CLAIM 21:
Application Claim 21
Patent Claim 12
An airfoil assembly for a turbine engine having a core with a working airflow

A dovetail


A platform extending from the dovetail and having an outer surface confronting the working airflow

An airfoil extending from the outer surface and having an outer wall bounding an interior and defining a pressure side and a suction side extending axially between a leading edge to a trailing edge and extending radially between a root and a tip, with the root being adjacent the platform

A fluid circuit formed at least partially within the dovetail and being fluidly coupled to the interior of the airfoil




At least one curvilinear fluid passage having a single continuous bend including and extending between an inlet in direct fluid communication with the fluid circuit and an outlet on the outer surface.
A blade for a turbine engine

A platform having first and second opposing surfaces

A dovetail extending from the second surface



An airfoil extending from the first surface and having an outer wall bounding an interior and defining a pressure side and a suction side extending axially between a leading edge to a trailing edge to define a chord-wise direction and extending radially between a root and a tip to define a span-wise direction, with the root being adjacent the platform

A cooling circuit passing through the dovetail, platform and into the interior of the airfoil, the cooling circuit extending in the span-wise direction a distance through the dovetail, platform, and into the interior of the airfoil

At least one curvilinear cooling passage having a single continuous bend including and extending between an inlet in direct fluid communication with the cooling circuit and an outlet on the first surface.


Thus, it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in application claim 21.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 21 is anticipated by patent claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 21 is obvious over patent claim 12 with respect to the broadening aspect.
With respect to the additional features recited in application claim 21, patent claim 12 fails to disclose the turbine engine having a core with a working airflow.  However, Slavens teaches a gas turbine engine (Figure 1, No. 20) comprising a core (“C”) with a working airflow (Paragraph [0034], Lines 8-11).  Since the patent claim recites the airfoil assembly for a turbine engine and Slavens teaches that the turbine engine comprises a core with a working airflow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine engine of the airfoil assembly in the patent claims with a core with a working airflow, as taught by Slavens, for the purpose of supplying air to the low and high pressure compressors, the combustor, and the low and high pressure turbines (Paragraph [0037], Lines 1-4).
For dependent claims 22-29, the recited limitations are contained in patent claims 13-20, respectively.
FOR CLAIM 38: 
Application Claim 38
Patent Claim 22
A method of supplying a fluid to an airfoil for a turbine engine, the airfoil extending from an outer surface of a platform with the outer surface confronting a working airflow of the turbine engine

Supplying fluid air to a fluid circuit within a dovetail to an interior of an airfoil







Passing the fluid through a curvilinear passage having a single continuous bend in the platform, the single continuous bend of the curvilinear passage including and extending between an inlet in direct fluid communication with the fluid circuit and an outlet provided on the outer surface



Emitting at least a portion of the fluid through the outlet of the curvilinear passage.
A method of cooling an airfoil for a turbine engine




Supplying cooling air to a cooling circuit within a dovetail and a platform having first and second opposing surfaces, wherein the airfoil extends from the first surface and the dovetail extends from the second surface, the cooling circuit extending in a span-wise direction a distance through the dovetail, the platform and into an interior of the airfoil

Passing the cooling air through a curvilinear passage having a single continuous bend in the platform, the single continuous bend of the curvilinear passage including and extending between an inlet below the second surface at a first height and an outlet at the first surface at a second height, with the inlet in direct fluid communication with the cooling circuit

Emitting the cooling air through the outlet of the curvilinear passage, with the outlet located in the first surface adjacent a root of the airfoil


Thus, it is apparent, for the broadening aspect, that patent claim 22 includes features that are not in application claim 38.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 38 is anticipated by patent claim 22, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 38 is obvious over patent claim 22 with respect to the broadening aspect.
With respect to the additional features recited in application claim 38, the patent claims fail to disclose the first surface of the platform confronting a working airflow of the turbine engine.  However, Slavens teaches a gas turbine engine blade (Figure 2, No. 60) comprising a platform (64) with a first surface (Figure 2, surface from which airfoil 66 extends) that confronts a working airflow of the turbine engine (Figures 1-2).  Since the patent claims disclose a method of supplying cooling fluid to an airfoil extending from an outer surface of a platform, and Slavens discloses an airfoil platform with a first surface confronting a working airflow of the turbine engine, it would have been obvious to one of ordinary skill in the art to make the first surface of the platform of the patent claims confronting a working airflow of the turbine engine, as taught by Slavens, for the purpose of connecting one end of the airfoil to a root of the gas turbine engine blade (Paragraph [0041], Lines 1-2).
For dependent claims 39-40, the recited limitations are contained in patent claims 23 and 25, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 discloses the limitation “to an interior of an airfoil” in Line 4.  However, Claim 38 already discloses an airfoil in Line 1. 
For the purposes of compact prosecution, “an airfoil” in Line 4 is being treated as reciting “the airfoil”.
Claims 39-40 are rejected due to their dependence upon rejected independent Claim 38.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavens (US Publication No: 2016/0177740) in view of Palmer (US Patent No: 7,249,934).
Regarding Claim 30: Slavens discloses an airfoil assembly (Figure 2, No. 60) for a turbine engine (Figure 1, No. 20) having a core with a working airflow (“C”), the airfoil assembly comprising a dovetail (62); a platform (64) extending from the dovetail and having an outer surface confronting the working airflow (Figure 2); an airfoil (66) extending from the outer surface and having an outer wall bounding an interior and defining a pressure side (74) and a suction side (72) extending axially between a leading edge (68) to a trailing edge (70) and extending radially between a root and a tip (76), with the root being adjacent the platform (Figure 2); a fluid circuit (Figures 3 & 5, No. 82, 84) formed at least partially within the dovetail and being fluidly coupled to the interior of the airfoil; and at least one curvilinear fluid passage (92, 100) extending between an inlet (94) in direct fluid communication with the fluid circuit and an outlet (96) on the outer surface (Figure 5); wherein the at least one curvilinear fluid passage defines a centerline, which at the outlet, defines an included angle with the outer surface such that the fluid emerging from the outlet can align with a flow streamline of the working airflow to form a fluid film on the outer surface (Figure 5; Paragraph [0044], Lines 9-15); however, Slavens fails to disclose the included angle being less than or equal to 30 degrees and greater than 0 degrees.
Palmer teaches a turbine blade (Figure 2, No. 12) comprising cooling holes (Figure 5, No. 38), wherein the cooling holes have an included angle with the surface (22) of less than 30 degrees and greater than 0 degrees (Column 8, Lines 17-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the included angle of the airfoil assembly of Slavens less than 30 degrees and greater than 0 degrees, as taught by Palmer, for the purpose of maximizing the performance of the film cooling air discharged from the cooling hole and providing the cooling air with an acceptable backflow margin and reduced tendency for undesirable lift-off or separation from the surface (Column 8, Lines 20-23).
Regarding Claim 31: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 30, wherein the included angle is less than or equal to 20 degrees (Palmer: Column 8, Lines 17-20).
Regarding Claim 32: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 30, wherein the at least one curvilinear fluid passage defines a plurality of curvilinear fluid passages (Slavens: Figure 2), each extending between a corresponding inlet and outlet (Slavens: Figure 5).
Regarding Claim 33: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 32, wherein each fluid passage of the plurality of curvilinear fluid passages includes a respective included angle (Slavens: Figures 2 and 5; Palmer: Figures 2 & 5).
Regarding Claim 34: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 32, wherein at least some of the plurality of curvilinear fluid passages have their outlets aligned with a flow streamline about the airfoil (Slavens: Figures 2 & 5; Paragraph [0044], Lines 9-15).
Regarding Claim 35: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 30, wherein the at least one curvilinear fluid passage is cast within the platform (Slavens: Paragraph [0023]).
Regarding Claim 36: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 30, wherein the outlet is located in a rear half of the airfoil in a chord-wise direction (Slavens: Figure 2).
Regarding Claim 37: Slavens, as modified by Palmer, discloses the airfoil assembly of Claim 30, wherein the outlet is located above the suction side (Slavens: Figure 4 – when viewing the airfoil assembly with the suction side facing downward, the outlet of the cooling passage is located above said suction side).
Allowable Subject Matter
Claims 21-29 and 38-40 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in the decision by the Patent Trial and Appeal Board on 01/10/2022 and the Notice of Allowance mailed on 04/01/2022 for US Patent No: 11,401,817 (for parent Application No: 15/343,849), the prior art fails to disclose a gas turbine airfoil assembly comprising a curvilinear cooling passage having a single continuous bend including and extending between an inlet in direct fluid communication with a fluid circuit formed at least partially within a dovetail of the assembly and an outlet on an outer surface of a platform extending from the dovetail and from with an airfoil extends.  Slavens discloses an airfoil comprising a curvilinear cooling passage; however, said passage does not have a single continuous bend (only portion 100 of the passage is bent).  Walnuj (US Patent No: 8,845,289) also discloses airfoil assembly comprising a curvilinear cooling passage (Figures 4-5); however, said passage also does not have a single continuous bend.  The prior art fails to disclose an airfoil assembly as claimed in Claims 21-29 and 38-40; therefore, Claims 21-29 and 38-40 comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745